Citation Nr: 1740165	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-29 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Saint Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbar spine (back disability) prior to October 31, 2016 and in excess of 40 percent thereafter.

2.  Entitlement to a separate compensable rating for the Veteran's sciatic nerve disability affecting the right lower extremity prior to November 13, 2015 and an initial disability rating in excess of 10 percent thereafter.

3.  Entitlement to a separate compensable rating for the Veteran's sciatic nerve disability affecting the left lower extremity prior to November 13, 2015 and an initial disability rating in excess of 10 percent thereafter.

4.  Entitlement to total disability based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

This appeal has been advanced on docket of the United States Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from April 1953 to August 1958.

This matter comes before the Board on appeal from a June 2015 rating decision of the VA Regional Office (RO) in Saint Louis, Missouri.  This rating decision implemented that Board's April 2015 decision that granted service connection for the Veteran's back disability and assigned an evaluation of 20 percent, effective January 14, 2009.  The Veteran timely appealed the downstream elements of this decision with a notice of disagreement received by VA in December 2015.  After the issuance of a statement of the case in April 2017, the appeal was perfected with a timely filing of a substantive appeal in June 2017.
 
In its April 2017 rating decision, the RO increased the Veteran's low back rating to 40 percent, effective October 31, 2016.

The April 2017 rating decision also granted service connection for the Veteran's sciatic nerve disability affecting the lower right and lower left extremities and assigned an evaluation of 10 percent effective November 13, 2015 for each lower extremity.  This decision is not yet final because the appeal period has not expired.  Indeed, the Veteran may file a notice of disagreement by April 2018.  However, as the rating criteria for the spine provide for separate evaluations for objective neurologic abnormalities, the Board will consider whether the Veteran's associate neurologic signs and symptoms have been properly compensated as part and parcel of the underlying claim of a higher rating for the back disability.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 n.1.

The claim of TDIU is inferred with the claim for an increased disability rating based on evidence that the Veteran was unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (per curiam) ("[A] request for TDIU . . . reasonably raised by the record . . . involves an attempt to obtain an appropriate rating for a disability or disabilities, [including] as part of a claim for increased compensation.").

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The competent and probative evidence shows that since October 31, 2016, the Veteran has had no ankylosis of the spine and no incapacitating episodes from intervertebral disc syndrome.

2.  The competent and probative evidence shows that prior to October 31, 2016, the Veteran had forward flexion of the thoracolumbar spine to more than 30 degrees, no ankylosis of the spine, and no incapacitating episodes from intervertebral disc syndrome.

3.  The competent and probative evidence shows that since October 31, 2016, the Veteran has had moderate symptoms of right lower extremity radiculopathy, but no moderately severe, incomplete paralysis of the sciatic nerve.

4.  The competent and probative evidence shows that since February 1, 2010 and prior to October 31, 2016, the Veteran had mild symptoms of right lower extremity radiculopathy; moderate, incomplete paralysis of the sciatic nerve has not been shown.

5.  The competent and probative evidence shows that since October 31, 2016, the Veteran has had moderate symptoms of left lower extremity radiculopathy, but no moderately severe, incomplete paralysis of the sciatic nerve.

6.  The competent and probative evidence shows that since February 1, 2010 and prior to October 31, 2016, the Veteran had mild symptoms of left lower extremity radiculopathy; moderate, incomplete paralysis of the sciatic nerve has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 40 percent for the Veteran's back disability from October 31, 2016 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5242.

2.  The criteria for a schedular rating in excess of 20 percent for the Veteran's back disability prior to October 31, 2016 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.59, 4.71a, DC 5242.

3.  From October 31, 2016, the criteria for a schedular rating of 20 percent, but not higher, for the Veteran's right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, DC 8520.

4.  From February 1, 2010 and prior to October 31, 2016, the criteria for a schedular rating of 10 percent, but not higher, for the Veteran's right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, DC 8520.

5.  From October 31, 2016, the criteria for a schedular rating of 20 percent, but not higher, for the Veteran's left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, DC 8520.

6.  From February 1, 2010 and prior to October 31, 2016, the criteria for a schedular rating of 10 percent, but not higher, for the Veteran's left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a higher evaluation for his service-connected back disability.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the evidence shows that from October 31, 2016, the Veteran is entitled to disability ratings of 40 percent, but not higher, for his back disability; and 20 percent, but not higher, for each of his right and left lower extremity radiculopathies.  Moreover, the Board finds that the evidence shows that prior to October 31, 2016, the Veteran is entitled to a disability rating of 20 percent, but not higher, for his back disability.  In addition, the Board finds that the evidence shows that from February 1, 2010 and prior to October 31, 2016, the Veteran is entitled to a disability rating of 10 percent, but not higher, for each of his right and left lower extremity radiculopathies.  The reasons for these decisions follow.

I.  Notice and Assistance

No further notice is required regarding the downstream issues of a higher initial rating for the back and lower extremity neurologic disabilities as they stem from the grant of service connection, and no prejudice has been alleged.

Next, VA has a duty to assist the Veteran in the development of claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All available, pertinent, identified medical records have been obtained and considered.  Moreover, VA provided an examination for the Veteran's back disability on February 1, 2010.

In his notice of disagreement filed in December 2015, the Veteran requested a new examination due to the passage of time and worsening of symptoms.  Subsequently, an additional VA examination was provided in October 2016.

Given the above, the Board will proceed to the merits of this appeal.

II.  Rating Analyses

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In determining the propriety of the initial disability rating assigned after a grant of service connection, the evidence since the effective date of the award must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are detailed and consistent.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, which pertain to functional impairment.  The U.S. Court of Appeals for Veterans Claims (CAVC) has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

B.  Rating Criteria

1.  Rating criteria:  Back disability

The Veteran's back disability has been rated under 38 C.F.R. § 4.71a, DC 5242.

The Schedule for Rating Criteria mandates that disabilities of the spine under Diagnostic Codes 5235 to 5243 be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.

Under these criteria, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.  Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Id. n.1.

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id. § 4.71a, DC 5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. n.1.

2.  Rating criteria:  Lower extremity radiculopathy

With respect to neurological conditions, VA applies the provisions of 38 C.F.R. §§ 4.120-4.124a.  In rating nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic damages, or sensory disturbances.  Id. § 4.120.

Diseases of the peripheral nerves are rated under 38 C.F.R. § 4.124a.  When a peripheral nerve injury is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. § 4.124a.

Under the schedule of ratings for paralysis of the sciatic nerve, a 10 percent schedular rating is warranted for mild incomplete paralysis of the sciatic nerve, whereas a 20 percent schedular rating is warranted for moderate incomplete paralysis of the sciatic nerve.  Id. § 4.124a, DC 8520.

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c. 

The Court held in Miller v. Shulkin that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017).

C.  Analyses

1.  Analysis:  Back disability

The Veteran's back disability is currently rated 20 percent prior to October 31, 2016 and 40 percent thereafter.  After a review of the evidence, the Board finds that those ratings, and not higher, are appropriate.

Under the General Rating Formula, a rating higher than 40 percent (50 or 100 percent) is assigned only if there is unfavorable ankylosis.  Id.  Moreover, under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. n.1.

The evidence does not indicate that the Veteran has ankylosis of the spine.  The latest VA examination, which occurred in October 2016, expressly notes that the Veteran does not have ankylosis.  Moreover, the VA examination conducted on February 1, 2010 does not indicate that the Veteran has ankylosis.  Similarly, 
VA and private medical treatment records do not reflect the presence of ankylosis.  It is clear from the VA examinations and medical records that the Veteran's symptoms do not resemble immobility and consolidation of the spine commensurate to ankylosis.  Thus, the Board does not find it appropriate to rate the Veteran's back disability with a rating in excess of 40 percent under Diagnostic Code 5242.

Moreover, the Board has reviewed the evidence and finds that the criteria for a rating in excess of 20 percent for the Veteran's back disability prior to October 31, 2016 have not been met under Diagnostic Code 5242.  The next-highest rating for the Veteran's lumbar disability is 40 percent; under Diagnostic Code 5242, that rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  In this case, the VA examination conducted in February 1, 2010 reports that the Veteran's range of motion was markedly limited due to complaints of pain, with forward flexion initially limited to 70 degrees by pain at that endpoint and diminishing to 52 degrees on repetitive testing with pain at that endpoint.  As such, the Veteran's forward flexion of the thoracolumbar spine during the February 1, 2010 VA examination was more than 30 degrees even after repetitive testing.  Similarly, 
VA and private medical treatment records prior to October 31, 2016 do not reflect a worsening of the forward flexion.  Moreover, as noted above, there is no evidence of ankylosis of the spine.  Thus, the Board does not find that the Veteran's back disability is more nearly approximated by the next-higher, 40 percent, rating under Diagnostic Code 5242 prior to October 31, 2016.

The Board also notes that a higher rating under Diagnostic Code 5243 is not warranted because the records do not reflect incapacitating episodes due to intervertebral disc syndrome.  See, e.g., October 2016 VA examination report (finding that the Veteran does not have intervertebral disc syndrome).

After reviewing the relevant medical and lay evidence of record, the Board finds that the preponderance of the evidence weighs against a rating in excess of 
20 percent before October 31, 2016, and a 40 percent thereafter, for the Veteran's back disability of the spine per 38 C.F.R. § 4.71a, DC 5242.

2.  Analysis:  Lower extremity radiculopathies

The evidence reflects that the Veteran has had lumbosacral radiculopathy affecting both lower extremities from February 1, 2010.  Most notably, the October 31, 2016 VA examination indicates the Veteran has radiculopathy in both lower extremities.  Moreover, the in November 2015, the Veteran reported to his private medical provider with "ongoing low back pain with radiation in lower extremities."  An examination at the time revealed a positive straight leg test for low back and leg pain, weakness at the extensor hallucis longus and plantar flexion, and decreased light sensation in his feet.  The November 2015 private provider indicated there was no numbness or tingling.  At the February 1, 2010 VA examination, the Veteran reported that his back pain radiated around his hips to the lateral thighs and down to the level of the knees.  This examination report reflects no incontinence of urine or bowel movements.  Based on the totality of symptoms described during the period on appeal, the Board finds the evidence is in equipoise regarding objective neurological manifestations of the Veteran's radicular symptoms for both lower extremities from February 1, 2010.  As such, the Board finds an initial 10 percent rating, but no higher, is warranted from the date of this examination.  The evidence weighs against or is absent for related neurological manifestations of the bilateral lower extremities prior to this examination.  

Turning to the evidence from October 31, 2016, the Board finds that it reflects that the Veteran has moderate, but not moderately severe, incomplete paralysis of the sciatic nerve affecting both extremities.  The October 31, 2016 VA examination indicates the Veteran was having constant pain but no numbness or tingling of the bilateral lower extremities.  At that examination, the Veteran indicated occasional ache in the right lower extremity and a rare ache in the left anterior thigh.  The Veteran denied numbness, tingling, burning, or pain below the knees.  Muscle strength testing reflected active movement against some resistance in the Veteran's left ankle, but his left hip, knee, and great toe otherwise demonstrated normal strength; and active movement against some resistance in the Veteran's right ankle dorsiflexion, but his left hip, knee, great toe, and ankle plantar flexion were otherwise normal in strength.  The VA examination reveals the Veteran showed no knee reflexes bilaterally.  With respect to sensation to light toes, sensation was normal bilaterally in the Veteran's upper anterior thigh, thigh/knee, and lower leg/ankle; however, the Veteran's right feet/toes showed decreased sensation to light touch.  Straight leg raising tests for both legs were negative.  The VA examiner indicated mild, intermittent radicular pain in both extremities, and sudden weakness when walking in the right lower extremity, with near-falls.  Although the VA examiner indicated the severity of the Veteran's right radiculopathy as moderate and the left one as mild, the Board favors finding bilateral moderate radiculopathy in this case, particularly in light of the absence of reflexes in both knees.  A moderately severe rating would not be appropriate because the October 31, 2016 VA examination did not indicate any muscular atrophy.

The evidence does not reflect that the Veteran has moderate incomplete paralysis of the sciatic nerve for the both lower extremities from February 1, 2010 and prior to October 31, 2016.  This is because the primary symptom of the Veteran's incomplete paralysis of the sciatic nerve during that time appears to have been pain.  The February 1, 2010 VA examination notes radiating pain but no paresthesia or atrophy in both lower extremities.  As noted above, the November 2015 private examination reveals positive straight leg testing for low back and leg pain, weakness at the extensor hallucis longus and plantar flexion, and decreased light sensation in his feet.  However, the examination also reveals no numbness or tingling.

In light of the above, the record supports no higher than an evaluation of 10 percent each for radicular symptoms in the left and right lower extremity from February 1, 2010 and prior to October 31, 2016, and no higher than an evaluation of 20 percent each for radicular symptoms in both extremities thereafter.

ORDER

An initial disability rating in excess of 40 percent for the Veteran's back disability from October 31, 2016 is denied.

An initial disability rating in excess of 20 percent for the Veteran's back disability prior to October 31, 2016 is denied.

An initial rating of 20 percent for the Veteran's right lower extremity radiculopathy from October 31, 2016 is granted.

An initial rating of 10 percent, but no higher, for the Veteran's right lower extremity radiculopathy from February 1, 2010 and prior to October 31, 2016 is granted.

An initial rating of 20 percent for the Veteran's left lower extremity radiculopathy from October 31, 2016 is granted.

An initial rating of 10 percent, but no higher, for the Veteran's left lower extremity radiculopathy from February 1, 2010 and prior to October 31, 2016 is granted.


REMAND

As noted in the introduction, the claim for TDIU is inferred with the claim for an increased rating and evidence that the Veteran is unemployed.  In his December 2015 notice of disagreement, the Veteran referred to his private medical provider's records to indicate that he was unable to perform a gainful occupation because of his service-connected back disability.  The November 2015 progress note from the Veteran's private medical provider states that the Veteran is "obviously disabled" and is "[u]nable to perform much in the way of household tasks[,] let alone [having a] gainful occupation."  Furthermore, a March 2014 letter from the same private provider states that the Veteran is "quite incapacitated by [his back disability] on a regular basis."  VA should thus address the functional effects that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.

Additionally, on remand, other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from August 2016 to the present.  Additionally, notify the Veteran that he may submit any relevant records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, send the claims file to an appropriate VA clinician to conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities (lumbar spine and radiculopathy of his bilateral lower extremities) on his ability to function in an occupational setting.  In this regard, comment on the veteran's ability to function in an occupational environment, document any education and work experience reported by the Veteran during the exam, and/or describe any functional impairment caused solely by the service-connected disability

A complete rationale for all opinions expressed and conclusions reached must be provided.

3.  After all development has been completed and returned from steps 1-2 above, if the benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


